                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMES ARTHUR LEE,
      Plaintiff,
v.                                                   Case No. 4:20-cv-487-AW/MJF
MARK INCH, et al.,
      Defendants.
                                             /

                                      ORDER

      Having considered the Report and Recommendation (ECF No. 22), to which

no objections have been filed, I conclude that the Report and Recommendation

should be adopted. It is now ORDERED:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is TRANSFERRED to the United States District Court for the

Middle District of Florida. The clerk will take appropriate steps to effect the transfer.

      3.     The clerk will then close this file.

      SO ORDERED on July 6, 2021.

                                         s/ Allen Winsor
                                         United States District Judge
